 

Fill in this infarmation to identify your case:

United States Bankruptcy Court for the:

 

 

Western District of Texas
Case number (if known). A Chapter you are filing under:
i Chapter 7
O Chapter 11
L) Chapter 12
C} Chapter 13

 

 

 

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/47

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
acar. When information is needed about the spouses separately the form uses Debtor 1 and Debtor 2to distinguish between them. Jn joint cases, one of the
spouses must report information as Debtor J and the other as Debfor 2. The same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two manied people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Gara identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your KRISTEN
government-issued picture First name First name
identification (for example, your
driver's license or passport). -
Middle name Middle name
Bring your picture identification to JACKSON
your meeting with the trustee. Last name Last name
Suffix (Sr., Jr, I, WN} Suffix (Sr., Jr, tL, tl)
2. All other names you have used
in the last 8 years = 7
First name First name
Include your married or maiden
names. Middle name Middle name
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of your yuex- 2 4 4 «4 WERK
Social Security number or _- oT
federal Individual Taxpayer OR OR
Identification number OK xK- xe
(ITIN}

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1 KRISTEN

First Name

JACKSON

Middle Name Last Name

Case number (if known)

 

4. Any business names and
Employer Identification
Numbers (EIN) you have used
in the last 8 years

Include trade names and doing
business as names

About Debtor 1:

Wi have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case}:

L)| have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

Business name

EIN

 

 

 

 

 

If your mailing address is different from the one above, fill
it in here. Note that the court will send any notices to you at
this mailing address.

FING EN
. Hf Debtor 2 lives at a different address:

5. Where you live
1275 WALES DR APT C
Number Street Number Street
Killeen, TX 76549
City State ZIP Code City State ZIP Code
Bell
County County

Hf Debtor 2's mailing address is different from the one
above, fill it in here. Note that the court will send any notices
to you at this mailing address.

 

 

 

 

district to file for bankruptcy

 

Mi Over the last 180 days before filing this petition, | have
lived in this district longer than in any other district.

CL) | have another reason. Explain.
(See 28 U.S.C. § 1408)

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing this Check one: Check one:

L) Over the last 180 days before filing this petition, | have
lived in this district longer than in any other district.

L) | have another reason. Explain.
(See 28 U.S.C. § 1408)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1 KRISTEN
First Name

JACKSON Case number {if known)
Middle Name Last Name

aera ten the Court About Your Bankruptcy Case

 

7. The chapter of the Bankruptcy
Code you are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(6) for individuals Filing for Bankruptcy

(Form B2010}). Also, go to the top of page 1 and check the appropriate box.
Chapter 7

Chapter 71

Chapter 12

Chapter 13

OOCk

 

8. How you will pay the fee

CL] Iwill pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attomey is submitting your payment on your behalf, your attomey may pay with a credit card or check with
a pre-printed address.

LI Ineed to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay
Your Filing Fee in instalments (Official Form 103A).

wi lrequest that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
butis not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
that applies to your family size and yau are unable to pay the fee in installments). If you choose this option, you must fill
out the Application to Have the Chapler 7 Filing Fee Waived (Official Form 7103B) and file it with your petition.

 

8. Have you filed for bankruptcy
within the last 8 years?

wi No.

 

 

 

L)Yes. District When Case number
MM /DD/YYYY

District When Case number
MM /OD/YYYY

District When Case number
MM/DD/YYYY

 

10. Are any bankruptcy cases
pending or being filed by a
spouse who is not filing this
case with you, or by a business
partner, or by an affiliate?

NA No.

 

 

 

 

Clyes. Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
Debtor Relationship to you
District When Case number, if known
MM/DDIYYYY

 

11. Do you rent your residence?

 

L) No. Goto line 12.
wi Yes. Has your landlord obtained an eviction judgment against you?
MA No. Goto line 12.

L) Yes. Fill out initia! Statement About an Eviction Judgment Against You (Form 101A) and file it as part
of this bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy ‘ page 3

 
Debter 1 KRISTEN JACKSON Case number (if known}

First Name Middle Name Last Name

ar Report About Any Businesses You Own as a Sole Proprietor

1) No. Go to Part 4.
12. Are you a sole proprietor of any

full- or part-time business? CL) Yes. Name and location of business

A sole proprietorship is a business
you operate as an individual, and is Name of business, if any
not a separate legal entity such as
a corporation, partnership, or LLC.

 

 

 

 

Number Street
If you have more than one sole
proprietorship, use a separate
sheet and attach it to this petition.
City State ZIP Code

Check the appropriate box fo describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 101{27A))
CQ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(1) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CL) Commodity Broker (as defined in 11 U.S.C. § 101(6))

LI None of the above

 

\

, Hf you are filing under Chapter 17, the court must know whether you are a small business debtor so that it can set appropriate
13. Are you filing under Chapter 11 geactines. If you Indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of

of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax retum or if any of these documents do not exist, follow the procedure in
you a small business debfor? 11: U.S.C. § 1116{1)(B).

For a definition of smaif business = W_No, | am not filing under Chapter 11.
debtor, see 11 U.S.C. § 101(51D).

C) No. | am filing under Chapter 11, but am NOT a small business debtor according to the definition in the
Bankruptcy Cade.

L]) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptey
Code.

[Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any 4 No.
property that poses or is C] Yes. Whatis the hazard?
alleged to pose a threat of
imminent and identifiable
hazard to public health or
safety? Or do you own any

property that needs immediate If immediate attention is needed, why is it needed?
attention?

 

 

 

 

For example, do you own
perishable goods, or livestock that
must be fed, or a building that

Where is the property?
needs urgent repairs? property?

 

Number Street

 

 

City State ZIP Code

 

 

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Debtor 1 KRISTEN

First Name

JACKSON

Middle Name Last Name

er Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether you
have received a briefing
about credit counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must truthfully
check one of the following
choices. If you cannot do so, you
are not eligible to file.

If you file anyway, the court can
dismiss your case, you will lose
whatever filing fee you paid, and
your creditors can begin
collection activities again.

 

About Debtor 1:

You must check one:

wi received a briefing fram an approved credit counseling
agency within the 180 days before I filed this bankruptcy
petition, and I received a certificate of completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

QC) treceived a briefing from an approved credit counseling
agency within the 180 days before | filed this bankruptcy
petition, but! do not have a certificate of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment ptan, if
any.

Oy certify that | asked for credit counseling services from an
approved agency, but was unable to obtain those services
during the 7 days after | made my request, and exigent
circumstances merit a 30-day temporary waiver of the
requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed If the court fs dissatisfied
with your reasons for not recelving a briefing before you
filed for bankruptcy.

If the court Is satisfied with your reasons, you must still
receive a briefing within 30 days after you file.

You must file a certificate from the approved agency,
along with a copy of the payment plan you developed, if
any. If you do not do so, your case may be dismissed.

Any extension of the 30-day deadline Is granted only for
cause and is limited to a maximum of 15 days.

CL) tam not required te receive a briefing about credit
counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me incapable
of realizing or making rational
decisions about finances.

Qa Disability. My physical disability causes me to

be unable to participate in a briefing

in person, by phone, or through the
internet, even after | reasonably tried
to do so.

QO) Active duty | am currently on active military duty in
a military combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Q)

(received a briefing from an approved credit counseling
agency within the 180 days before | filed this bankruptcy
petition, and | received a certificate of completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit counseling
agency within the 180 days before | filed this bankruptcy
petition, but 1 do not have a certificate of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services from an
approved agency, but was unable to obtain those services
during the 7 days after | made my request, and exigent
circurnstances merit a 30-day temporary waiver of the
requirement.

To ask for a 30-day temporary walver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptey, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file.

You must file a certificate from the approved agency,
along with a copy of the payment plan you developed, if
any. If you do not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me Incapable
of realizing or making rational
decisions about finances.

QO) Disability My physical disability causes me to

be unable to participate in a briefing

in person, by phone, or through the
intemet, even after | reasonably tried
to do so.

CY active duty. | am currently on active military duty in
a military combat zone.

lf you believe you are not required to receive a briefing
about credit counseting, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 
Debtor 1 KRISTEN
First Name

JACKSON Case number (if known)

Middle Name Last Name

a Answer These Questions for Reporting Purposes

 

 

 

 

 

 

 

 

16. What kind of debts do you 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
have? an individual primarily for a personal, family, or household purpose,”
L) No. Go to line 16b.
Mi Yes. Go to line 17.
16b, Are your debts primarily business debts? Business debis are debts that you incurred to obtain money for a
business or investment or through the operation of the business or investment.
C) No. Go to line 46c,
CI] Yes. Goto line 17.
16c. State the type of debts you owe that are not consumer debis or business debts.
17, Are you filing under Chapter7? =.) No. |! amniotfiling under Chapter 7. Go to line 18.
Do you estimate that after any MA Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
exempt property is excluded and expenses are paid that funds will be available to distribute to unsecured creditors?
adiministrative expenses are paid No
that funds will be available for
distribution to unsecured CL) Yes
creditors?
18. How many creditors do you Mi i-g LJ 4,000-5,000 L) 25,001-50,000 L) 50,000-100,000 L) More than 100,000
estimate that you owe? O) 50-99 oO 5,001-10,000
LY 100-199 =) 10,001-25,000
L} 200-999
19, How much do you estimate your wi $0-$50,000 C) $1,000,001-$10 million (2 $500,000,001-$1 billion
assets to be worth? OO $50,001-$100,000 Q) $10,000,001-$50 milion OQ) $1,000,000,004-$10 billion
[) $100,001-$500,000 Q) $50,000,001-$100 millian LY $10,000,000,001-$50 billion
L) $500,004-$1 million U1 $100,000,001-$500 million LY More than $50 billion
20. How much do you estimate your L} $0-$50,000 LY $1,000,001-$10 million CL) $500,000,001-$1 billion
liabilities to be? Mi $50,001-$100,000 C) $10,000,001-$50 million OQ) $1,000,000,001-$10 billion
L) $100,001-$500,000 C) $50,000,001-$100 million {J $10,000,000,001-$50 billion
CL) $500,001-$1 million L.) $100,000,001-$500 million L) More than $60 billion
Sign Below
For you II have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.
If | have chosen to file under Chapter 7, 1 am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
Code. [ understand the relief available under each chapter, and | choose to proceed under Chapter 7.
If no aitomey represents me anc | did not pay or agree to pay someone who is not an attomey to help me fill out this dacument, | have
obtained and read the notice required by 11 U.S.C. § 342(b).
| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
can result in up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1241, 1619, and 3571.
KRISTEN JACKSON, Debtor 1
Executed on IZ] 4 11h
MM? DDI | YYYY

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Debtor 1 KRISTEN
First Name

JACKSON Case number (if known)
Middle Name Last Name

 

For you if you are filing this
bankruptcy without an attorney

H you are represented by an attomey,
you do not need to file this page.

 

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many people
find it extremely difficult to represent themselves successfully Because bankruptcy has long-term financial and legal
consequences, you are strongly urged tc hire a qualified attomey.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document, pay a
fee on time, attend a meeting or hearing, cr cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or
audit firm if your case Is selected for audit, If that happens, you could lose your right to file another case, or you may lose
protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay a
particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may not be
discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property, The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as destroying or
hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have been
accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had hired an attomey. The court will not :
treat you differently because you are filing for yourself. To be successful, you must be familiar with the United States
Bankruptcy Cade, the Federal Rules of Bankruptcy Procedure, and the local rules of the court In which your case is filed. You
must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?

L) No
MI ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are Inaccurate or incomplete, you
could be fined or imprisoned?

L} No
wi Yes

Did you pay or agree to pay someone who is net an attomey to help you fill out your bankruptcy forms?

LI No

a Yes. Name of person KENDALL J RADLEY
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Offictal Form 179).

By signing here, | acknowledge that! understand the risks involved in filing without an attomey. | have read and understood this
notice, and | am aware that filing a bankruptcy case without an attomey may cause me to lose my rights or property if | do not

properly Kn the case.

KRISTEN JACKSON, Debtor 4

Date - A |

 

 

 

 

 

MM/ DD/
Contact phone (251) 350-9799 Contact phone
Cell phone (251) 350-9799 Cell phone
Email address _kgjackson23@qmail.com Email address

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
 

MCR UE M ae are 1 lam een (el0 Mecsas

 

 

 

Debtor 7 KRISTEN JACKSON
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Wester District of Texas
Case number CL) Check if this is an
(if known) amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical
Information 12/45

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out anew Summary
and check the box at the top of this page.

GEREA summarize Your Assets

 

 

1. Schedule A/B: Property {Official Form 106A/B)

 

 

 

ta. Copy line 55, Total real estate, from Schedule AVB......cc.cccccccccssssssssssccssssssntecseesssneseeseesssnstsseessesesnsssseseestssunessenseesnanaesseeee 80.00
1b. Copy line 62, Total personal property, from Schedule AUB... ce secsssenssecesoreeseeeerecteeennenerenesdanssesnssanesesensasssnesnenenanesaee $47,729.00
1c. Copy line 63, Total of all property on Schedule A/B..sscssccsesscsssssssssssessssssssssssossesssuessessensusussosseeeecsaussesessusessssesesessest $47,729.00

 

 

 

ar Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Ciaims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D....... $44,669.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a, Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EAP... eee eiens —__ $0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/E... sessssesseenees + $21,623.13

 

Your total liabilities

$66,292.13

 

 

 

a Summarize Your Income and Expenses

4. Schedule f: Your Income (Official Form 1061)
Copy your combined monthly Income from line 12 of Schedule fn... secesssesssecsseserseseneatsanerensssssssenesenatssnsnenssnersneneeaeenareners —__ $2276.75.

5, Schedule J: Your Expenses (Official Form 106)
Copy your monthly expenses from fine 22c of Schedule J... eeseseecececee renee recseassantsesesssesenensanessaserscesans $2 794.00

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Debtor 1 KRISTEN JACKSON Case number (if known}
First Name Middle Name Last Name

| Part 4: EUS These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
(1) No. You have nothing te report on this part of the form. Check this box and submit this form to the court with your other schedules.

Wi Yes

 

7. What kind of debt do you have?
wi Your debts are primarily consumer debts. Consumer debis are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 89g for statistical purposes. 28 U.S.C. § 169.

) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Sfatement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. anene____ $0.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule EJF:

 

9a. Domestic support obligations (Copy fine Ga.) $0.00
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $0.00
9d. Student loans. (Copy line Gf.) $0,900
9e.Obligations arising out of a separation agreement or divorce that you did not report as priority $0.00

claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $0.00

 

9g. Total. Add fines 9a through Of. $0.00

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Fill in this information to identify your case and this filing:
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Texas

 

(1 Check if this is an
Case number amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known). Answer every question.

 

Cara Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

 

 

 

 

 

 

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
wi No. Go to Part 2.
(J Yes. Where is the property?

What is the property? Check all that apply.

Street address, if available, or other oO Single-family home

description te ae
() Duplex or multi-unit building
4 Condominium or cooperative Current value of the Current value of the

Manufactured or mobile home entire property? portion you own?

() Land

City State ZIP Code L Investment property
() Timeshare Describe the nature of your ownership interest (such

as fee simple, tenancy by the entireties, or a life
C O other estate), if known.
ounty Who has an interest in the property? Check one.
(_} Debtor 1 onty
(_} Debtor 2 onty
[2] Debtor 4 and Debtor 2 only (_] Check if this is community property
(-) At least one of the debtors and another {see instructions)
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. >| $0.00

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Debtor 1 KRISTEN JACKSON Case number (if known}
First Name Middle Name Last Name

a Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report iton Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

 

LJ No
i] Yes
3.1 Make: MAZDA Who has an interest in the property? Check one.
wi Debtor 1 only
, 31 TOURING
Model: 1 Debtor 2 onty
as
Year: 25 L) Debtor 4 and Debtor 2 only Current vatue of the Current value of the
LJ At least one of the debtors and another entire property? portion you own?
Approximate mileage: —_ $13,723.00 $13,723.00
Other information: Ucheck if this is community property (see
instructions}
Ifyou own or have more than one, list here:
3.2 Make: HARLEY Whce has an interest in the property? Check one.
Modal ROAD GLIDE Wl Debtor 1 only
. SPECIAL Q) Debtor 2 only
Year: 2018 5 ae Vand vrecey only danath Current value of the Current value of the
{ feast one of the debtors and another entire property? portion you own?
Approximate mileage: $30,946.00 $30,945.00
Li cheek if this is community property (see
Other information: instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Wi No
CL) Yes

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here. —>|_____—$44,669.00

Ga Describe Your Personal and Household Items

 

 

 

 

 

 

 

    

Official Farm 106A/B Schedule A/B: Property page 2
Debtor 1 KRISTEN JACKSON Case number (if known}

First Name Middle Name Last Name

 

 

10.

11.

12.

13.

Household goods and fumishings
Examples: Major appliances, fumiture, linens, china, kitchenware

 

A No See Attached.
Yes. Describe........ $1,500.00

 

 

 

Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
electronic devices including cell phones, cameras, media players, games

 

No
Zl Yes. Describe........ GENERAL ELECTRONICS $450.00

 

 

 

Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
wi No

1) Yes. Deseribe........

 

 

 

 

Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
carpentry tools; musical instruments
wi No

LJ Yes. Describe........

 

 

 

 

Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment

M4 No

(CI Yes. Describe........

 

 

 

 

 

 

 

 

Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
No
See Attached.
7 Yes. Describe........ $1,000.00
Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

Mi No

(1) Yes. Describe........

 

 

 

 

Non-farm animals
Examples: Dags, cats, birds, horses

M4 No

CL] Yes. Deseribe........

 

 

 

 

 

Official Form 1064/8 Schedule A/B: Property page 3

 
Debtor 1 KRISTEN JACKSON Case number {if known)
First Name Middle Name Last Name

 

14. Any other personal and household items you did not already list, including any health aids you did not list

Wi No

L) Yes. Describe........

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here. >

 

 

16, Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

MI No

CL) Ve .seseeeesecesececcsesccserssesesssvasesssvesasssssscearsrerseersseessseesorersesesrserseensnsersrerseseceserseseeseeeerersarssneeensessvesnssssenesnnes  CA8Plssssssesssses

17. Deposits of money

Examples: Checking, savings, or cther financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
similar institutions. If you have multiple accounts with the same institution, list each.

Institution name:

17.1. Checking account: USAA $110.00

17.2. Ghecking account:

 

17.3. Savings account:

 

17.4. Savings accaunt:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account

 

17.9. Other financial account:

 

 

 

 

$2,950.00

 

 

Official Form 1064/B Schedule A/B: Property

page 4

 

 

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Mi No

CD VeS.. eee

Institution or issuer name:

 

19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

1) No
LI) Yes. Give specific
information about

Name of entity: % of ownership:

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

MW No

C1 Yes. Give specific
information about

Issuer name:

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

MA No

i} Yes. List each account
separately.

Type of account Institution name:

401(k) or similar ptan:

 

Pension plan:

 

IRA:

 

Retirement account:

 

Keogh:

 

Additional account

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 5
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Case number (if known)

 

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
others

MA No

C) YOS o.oo eccseceeeee

Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water.

 

Rented furniture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Issuer name and description:

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c}:

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1}, and rights or powers exercisable for your
benefit

wi No
CI Yes. Give specific
information about them....

 

 

 

 

 

 

 

Official Form 106A/B Schedule AJB: Property page &
Debtor 1 KRISTEN JACKSON

Case number (if known)
First Name Middle Name Last Name

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: [ntamet domain names, websites, proceeds from royalties and licensing agreements

Mi No

C1) Yes. Give specific
information about them....

 

 

 

 

27. Licenses, franchises, and other general intangibles

Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
professional licenses
Wi No

CL) Yes. Give specific
information about thern....

 

 

 

 

 

 

 

28. Tax refunds owed to you

Mi No

 

L) Yes. Give specific information about Federal:
them, including whether you
already filed the retums and the State:
{AX YOAMS... eeescessteeeseten
Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settiement, property settlement

Mi No

L} Yes. Give specific information..........

 

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

 

 

 

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
Security benefits; unpaid loans you made to someone else
Ww No

L) Yes. Give specific information..........

 

 

 

 

 

 

 

Official Form 106A/8 Schedule AJB: Property page 7
Debtor 1 KRISTEN JACKSON

Case number (if known)
First Name Middle Name Last Name

 

31. Interests in insurance policies

Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Mi No

L) Yes. Name the insurance company Co . Beneficiary: .
of each policy and list its value... mpany name: enenerary: Surrender or refund value:

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
because someone has died.

Mi No

L} Yes. Give specific information..........

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wi No

L] Yes. Describe each claim...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Mi No

LJ Yes. Describe each claim........0....

 

 

 

 

35. Any financial assets you did not already list

Mi No

L] Yes. Give specific infonmation..........

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
for Part 4. Write that number Were... cc esse nscnesssnessanessanesssersaeasestsiresenetsenetvessssnssaeneenesausnnaarsansnnasssensenes ss SD $110.00

 

 

 

Part 5: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
MINo. Go to Part 6.

(les. Go to line 38.

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
 

Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

 

38. Accounts receivable or commissions you already earned

MA No

L} Yes. Describe........

 

 

 

 

39. Office equipment, fumishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Wi No

iL] Yes. Deseribe........

 

 

 

 

40, Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Mi No

L) Yes. Describe........

 

 

 

 

41. Inventory

RI No

L] Yes. Describe........

 

 

 

 

42. Interests in partnerships or joint ventures

Wi No

L) Yes. Deseribe........

Name of entity: % of ownership:

%

 

43. Customer lists, mailing lists, or other compilations

Wi No

L] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))}?

Mi No

L) Yes. Describe........

 

 

 

 

44, Any business-related property you did not already list

wi No
LI} Yes. Give specific
information.........

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that mumber Were... secssessescsccssseesssnesseseescseeersseesnaesesanenseaescenssneeseereneateureesarersensarenanessenessasises SP $0.00

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
Hf you own or have an interest in fanmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Mino. Go to Part 7.
Ces. Go to line 47.

 

 

 

Official Fann 106A/B Schedule A/B: Property page 9
Debtor 1 KRISTEN JACKSON Case number {if known)
First Name Middle Name Last Name

 

 

47, Farm animals
Examples: Livestock, poultry, farm-raised fish

 

 

 

 

48, Grops—either growing or harvested

vi No
L) Yes. Give specific
information...........+.

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

Wi No

 

 

 

 

50. Farm and fishing supplies, chemicals, and feed

 

 

 

 

51. Any farm-and commercial fishing+elated property you did not already list

MI No
CI Yes. Give specific
information.............

 

 

 

 

 

62. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that mumber Were... ces sccsssecessesecssnessenesscsessesssenssesessnsessnenssuesseneseseesneesesseneesenessentenensssns neces SP $0.00

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

§3. Do you have other property of any kind you cid not already list?
Examples: Season tickets, country club membership
Mi No

CJ Yes, Give specific
information.............

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number Were... cesses ns rsssseesssnsese

List the Totals of Each Part of this Form

 

55. Part 1: Total real estate, fie 2.0... escesscesssscsssessessccsessosssescssnuesesessssssusssnsesseesssecssuesseasssersueacsonessueniasusauesesatsaeesntenseess > $0.00 |

 

 

 

Official Form 106A/B Schedule AJB: Property page 10
Debtor 4 KRISTEN JACKSON Case number (if known}

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name

56, Part 2: Total vehicles, line 5 $44,669.00

57, Part 3: Total personal and household items, line 15 $2,950.00

58. Part 4: Total financial assets, line 36 $7110.00

59. Part 5: Total business-related property line 45 $0.00

60. Part 6: Total farm- and fishing-related property line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property Add lines 56 through 61............. $47,729.00 Copy personal property total—> =F $47,729.00
63. Total of all property on Schedule AJB. Add line 55 + line 62..............ssescsescesssssececscnseneesnsesaeeeseceesnsesasecaneeseseuessesneseaeessesaeeas $47,729.00

 

 

 

 

 

Official Form 106A/B Schedule AJB: Property page 11

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

 

SCHEDULE A/B: PROPERTY
Continuation Page

 

 

6. Household goods and furnishings

 

 

 

 

HOUSEHOLD FURNITURE $600.00

HOUSEHOLD GOOD $500.00

HOUSEHOLD ACCESSORIES $300.00
11. Clothes

CLOTHES, SHOES AND ACCESSORIES $500.00

DEPENDANT'S CLOTHING, SHOES AND ACCESSORIES $500.00

 

 

Official Form 106A/B Schedule A/B: Property

 
 

Fill in this information to identify your case:

 

 

 

Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Wester District of Texas
Case number L) Check if this is an
{ifknown) . : . amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two maried people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/S: Property (Official Form 106A/8) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the tep of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.

Gara Identify the Property You Claim as Exempt

Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you,
(C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Mi You are claiming federal exemptions. 11 U.S.C. § 522(b}(2)

2, Forany property you list on Schedule A/B that you claim as exempt, fill in the information below.

i
t
5

 

Brief description A

 

 

 

 

 

 

 

 

 

 

 

2015 MAZDA 31 TOURING $13,723.00 $0.00 11 U.S.C. § 522(d)(2)
L) 100% of fair market value, up to

Line from any applicable statutory limit

Schedule A/B: 3.1

Brief description: A 41 U.S.C. 8 502tdV2

2018 HARLEY ROAD GLIDE SPECIAL $30,945.00 $0.00 S.C. § 22(0)(2)
LI) 100% of fair market value, up to

Line from any applicable statutory mit

Schedule A/B: 3.2

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
Wi No
(] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
L) No
L) Yes

 

 

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Debtor 1 KRISTEN

First Name

Part 2: FECES Page

JACKSON

Last Name

Case number (if known}
Middle Name

 

 

 

Brief description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1] $600.00 41 U.S.C. § 522(d)(3)
0.00
Hones = C) 100% of fair market value, up to
ine from any applicable s ry limi
Line fro licable statutory limit
Schedule A/B: 6
Brief description:
HOUSEHOLD GooD $600.00 vi $600.00 11 U.S.C. § 522(a)3)
C1 100% of fair market value, up to
ine from any applicable statutory limit
Line fro licabl lini
Schedule AB: 6
Brief description: wi
$300.00 11 U.S.C. § 522(d)(3)
00.00
Ouse Roe sOne = LI} 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 6
Brief description:
GENERAL ELECTRONICS $450.00 “i $450.00 11 U.S.C. § 522(d}(3)
~~ (2 100% of fair market vatue, up to
Line from any applicable statutory limit
Schedule A/B: 7
Brief description:
° wi $500.00 11 U.S.C. § 522(d)(3)
CLOTHES, SHOES AND ACCESSORIES $500.00 O
700% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 11
Brief description:
0.00 11 U.S.C. § 522(d\(3
DEPENDANT'S CLOTHING, SHOES AND $500.00 2 bts $50 ; § 522(a)(3)
ACCESSORIES 100% ir market value, up to
any applicabte statutory limit
Line from
Schedule A/B: it
Brief description:
USAA P $110.00 wi $110.00 11 U.S.C. § 522(d)(5)
Checking account LI) 100% of fair market value, up to
any applicable statutory limit
Line from
Schedule A/B: 17

 

 

Official Form 106C

Schedule C: The Property You Ciaim as Exempt

page 2 of 2

 
a eB SMe ase em le =U me) mesic

 

 

 

United States Bankruptcy Court for the:

Case number
(if Known)

 

Debtor 1 KRISTEN JACKSON
First Name Middie Name Last Name

Debtor 2

(Spouse, if fiting) First Name Middle Name Last Name

Wester District of Texas

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

L) Check if this is an
amended filing

12/15

Be as complete and accurate as possible. tf two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if

known).

1. Do any creditors have claims secured by your property?
[{) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Mi Yes. Fil in all of the information below.

ros Ee All Secured Claims

[ed CAPITAL ONE AUTO FINANCE

~ each claim: ifmore then one creditor has a paiticular: lairn, list the other creditors i in Part 2. As much
a8: possible list: the claims i in alphabetical order according fo the creditor's narrie. .*

 

 

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $13,723.00 $13,723.00 $0.00
Creditors Name 2015 MAZDA 31 TOURING
7933 PRESTON ROAD
Number Street
Plano, TX 75024 As of the date you file, the claim is: Check al that apply.
City State ZIP Code () Contingent
0 owes the debt? Check one. (YUnliquidated
“bea 4 only Obisputed
oun, 2 only Nature of lien. Check all that apply.
Debtor 1 and Debtor 2 only Mian agreement you made (such as mortgage or
CY At least one of the debtors and another secured car loan)
Licheck if this claim relates to a LI) statutory lien (such as tax lien, mechanic's lien)
community debt () Judgment lien from a lawsuit
Date debt was incurred Ll other (including a right to offset)
10/27/2016
Last 4 digits of accountnumber 8 1 7 7
Add the dollar value of your entries in Column A on this page. Write that number here: $13,723.00 |

 

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 2
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

 

Additional Page

After listing any entries on this page, number them beginning with
2.3, followed by 2.4, and so forth.

    

 

 

 

 

 

 

 

 

 

 

 

 

HARLEY DAVIDSON CREDIT Describe the property that secures the claim: $30,946.00 0,946.00 0.00

Creitor's Name 2018 HARLEY ROAD GLIDE SPECIAL
3850 ARROWHEAD BR.
Number Street
Carson City, NV 89706 As of the date you file, the claim is: Check al that apply:
City State ZIP Code (JContingent

0 owes the debt? Check one. (QUnliquidated
Anon 1 only Cibisputed

Debtor 2 only Nature of lien. Check all that apply.
LiDebtor 1 and Debtor 2 only Mian agreement you made (such as morigage or
LYAt least one of the debtors and another secured car loan)
CL Check if this claim relates to a LI statutory lien (such as tax lien, mechanic's lien)

community debt L) Judgment lien from a lawsuit
Date debt was incurred LJ Other (including a right to offset)
02/14/2018

Last 4 digits of accountnumber 2 9 2 2°

Add the dollar value of your entries in Column A on this page. Write that number here: $30,946.00
if this is the last page of your form, add the dollar value totals from all pages. Write that number $44,669.00
here:

 

 

 

 

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2
Fill in this information to identify your case:

 

 

 

 

Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Texas
Case number C1 Check if this is an
(if known) amended filing

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/45

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. ff more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 

Gera List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
No. Go to Part 2.

LC) Yes.

2. List all of your priority unsecured claims. jf a creditor has more than one priority unsecured claim, listthe creditor separately for each claim, For-each claimilisted, -
: identify what type of-claim itis. f'a-claini has both priority and nonpriority amounts, list that claim here:and show bath priority-and nonpriority amounts.As much as :
possible, list the claims. in alphabetical order according to the creditor's name.-IF you have more than he: Prony. unsecured: claims, fill out the Continuation, Pageof =
“Part 4. lfmore than one ereditor- holds a particular claim, list the other craditorsin Pant 3.. -. <> ; nd
__ (Foran-explanation of each: type:of:claim,.see'the instructions for this form in the instruction: ‘booklet

 

|

 

 

 

Last 4 digits of account number

When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that
apply.
L) Contingent
Q) Unliquidated

Priority Creditor's Name

 

 

 

City State ZIP Code

. C1) Disputed
Who incurred the debt? Check one. .
LY Debtor 1 only Type of PRIORITY unsecured claim:
QO Debtor 2 only L] Domestic support obligations
() Debtor 1 and Debtor 2 only CY Taxes and certain other debts you owe the
L) Atleast one of the debtors and another government '
Check if this claim is for a community debt O Claims for death or person injury while you were
intoxica
one claim subject to offset? O otter. Specify

O) Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 13
Debtor 1 KRISTEN

First Name Middie Name

JACKSON
Last Name

Case number (if known}

Gar List All of Your NONPRIORITY Unsecured Claims

Part2

 

3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nathing to report in this part. Submit this form to the court with your other schedules.

iw Yes.

 

Ap! ‘fa creditor: has more than one nonpricrity :
unsecured claim, list the: creditor separately foreach claim: Foreach:claim listed, identify ‘what typeof claim itis. Do-not list claims already included in‘Part 1. if more
:. than oné creditor holds a particular: claim, jist the other creditors é in Part. lf youhave more than three nonprionty ‘unsecured claims filkout the Continuation Page of |

 

 

 

 

 

 

 

 

 

 

{4.1 | BESTBUY/CBNA Last 4 digits of account number 3503 $203.00
Nonpriority Creditor's Name When was the debtincurred? 10/23/2007
5800 S CORPORATE PLACE As of the date you file, the claim is: Check all that apply.
Number Street O Contingent
Sioux Falls, SD 57108 0 unt g
City State ZIP Code Uniiquidated
Who incurred the debt? Check one. O Disputed
Debtor 1 only Type of NONPRIORITY unsecured claim:
OQ Debtor 2 only CL) Student !oans
LT Debtor 1|and Debtor 2 only See cantata once
LI Atleast one of the debtors and another Q yo pores P
seat _. . Debts to pension or profit-sharing plans, and other
L) Check if this claim is for a community debt similar debts
Is the claim subject to offset? Mi other. Specify
WA No Credit Card
LY Yes
[a2 | cpinpico Last 4 digits of account number 0446 $385.00
Nonpriority Creditors Name When was the debt incurred? 07/22/2019
P.O BOX 4499 As of the date you file, the claim is: Check all that apply.
Number Street QD Contingent
Beaverton, OR 97076 D car 9
City State ZIP Code Unliquidated
Who incurred the debt? Check one. C1 Disputed
Debtor 1 only Type of NONPRIORITY unsecured claim:
C1 Debtor 2 only C) Student loans
1 Debtor and Debtor 2 only See aoa cdnaeote anne
CL) Atleast one of the debtors and another oO ¥ ; P . P
ce aps we . Debts fo pansion or profit-sharing plans, and other
C1 Check if this claim is for a community debt similar debts
Is the claim subject to offset? MA other. Specify
Mi No Credit Card
CL] Yes
43 | CITY OF HOUSTON $402.64

Last 4 digits of account number 2279

 

Nonpriorilty Creditors Name

PO BOX 1562
Number Street

HOUSTON, TX 77251
City State ZIP Code
Who incurred the debt? Check one.
1) Debtor 1 only
CL) Debtor 2 only
{) Debtor 1 and Debtor 2 only
L] Atleast one of the debtors and another
QO) Check if this claim is fora community debt
Is the claim subject to offset?
wi No
C) Yes

 

When was the debtincurred? 02/13/2017

As of the date you file, the claim is: Check all that apply.

L) Contingent

L) Uniiquidated

Q) Disputed

Type of NONPRIORITY unsecured claim:

L) Student!oans

QO Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other
similar debts

Mi

Other. Specify
TICKETS

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 2 of 13
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Case number (if known)

 

Part 2: RO NONPRIORITY Unsecured Claims - Continuation Page

 

44 CONTRACT CALLERS INC
Nonpriority Creditor's Name

PO BOX 2207
Number Street

Augusta, GA 30903
City State ZIP Code

Who incurred the debt? Check one.

MA Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

LC) Atleast one of the debtors and another

LI Check if this claim is for a community debt
Is the claim subject to offset?

WI No

LY Yes

.. After listing any-entries on this page, number them beginning with 4.5, followed by 4.6,and'so forth.

 

 

Last 4 digits of account number 9850 $145.34

When was the debtincurred? 05/15/2018

As of the date you file, the claim is: Check all that apply.
CL) Contingent

L) unliquidated

(0 Disputed

Type of NONPRIORITY unsecured claim:

[) Student loans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

L)

L) Debts to pension or profit-sharing plans, and other
similar debts

wi

Other. Specify
Collection Agency

 

45 CREDIT BUREAU SERVICES
Nonpriority Creditors Name

123 W 7TH
Number Street

Stillwater, OK 74074
City State ZIP Code

Who incurred the debt? Check one.

Mi Debtor 1 only

L) Debtor 2 only

[LY Debtor 1 and Debtor 2 only

L} Atleast one of the debtors and another

LY Check if this claim is for a community debt
Is the claim subject to offset?

wi No

OO Yes

Last 4 digits of account number 5301 _—_ $1,559.00.

When was the debtincurred? 05/14/2014

As of the date you file, the claim is: Check all that apply,
©) Contingent

£) unliquidated

C) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Obligations arising out of a separation agreement ar
divorce that you did not report as priority claims

similar debts

Other. Specify
Collection Agency

OD)
L) Debts to pension or profit-sharing plans, and other
wi

 

46 CREDIT ONE BANK
Nonpriority Creditors Name

PO BOX 98872
Number Street

LAS VEGAS, NV 89193
City State ZIP Code

Who incurred the debt? Check one.

WM Debtor 4 only

CL) Debtor 2 only

C) Debtor 1 and Debter 2 only

L) Atleast one of the debtors and another

Q) Check if this claim is for a community debt
is the claim subject to offset?

M4 No

QC) Yes

 

Last 4 digits of account number 9623 _____—$896.00,

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
CL) Contingent

CJ Untiquidated

CY Disputed

Type of NONPRIORITY unsecured claim:

CL) Studentloans

OQ Obligations arising out of a separation agreement or
divorce that you did not report as pricrity claims

C1 Debts to pension or proftt-sharing plans, and other
similar debts

Mi

Other. Specify
Credit Card

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 3 of 13

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

| Part 2: Rg NONPRIORITY Unsecured Claims ~ Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing‘any entries on this page, number them beginning with 45, followed by 4.6, and so forth.

a DURA MEDIC Last 4 digits of account number 4893
Nonpriority Creditor's Name When was the debtincurred? _ 05/06/2019
FOBOK 2728 a As of the date you file, the claim is: Check all that apply.
Austin, TX 78768 OC Contingent
City State ZIP Code L) Unliquidated
Who incurred the debt? Check one. L) Disputed
WA Debtor 1 only Type of NONPRIORITY unsecured claim:
CL) Debtor 2 only CL) Student loans
L) Debtor 1 and Debtor 2 only L) Obligations arising out of a separation agreement or
© Atleast one of the debtors and another divorce that you did not report as priority claims
C) Check if this claim is for a community debt O eae von or profit-sharing plans, and other
Is the claim subject to offset? Mi other. Specify
MI No Medical Bill
C) Yes a

[48 | FINGERHUT/WEBBANK Last 4 digits of account number 8144 —_ $433.00
Nonpriority Creditor's Name When was the debtincured? 12/01/2017
5260 Ripoewoen ROAD As of the date you file, the claim is: Check all that apply.
Saint Gloud, MN 56303 U2 Contingent
City State ZIP Code LC) Uniiquidated
Who incurred the debt? Check one. L) Disputed
Mi Debtor 1 only Type of NONPRIORITY unsecured claim:
L) Debtor 2 only L) Student loans
CJ Debtor 1 and Debtor 2 only L) Obligations arising out of a separation agreement or
0 Atleast one of the debtors and another divorce that you did not report as priority claims
CL) Check if this claim Is fora community debt 0 asic persion or profit-sharing plans, and other
ws _ subject to offset? wi Other. spect nt
CL) Yes

[4.9 | FIRST PREMIER BANK Last 4 digits of account number 2744 __ $859.00.
Nonpriority Creditor’s Name When was the debtincurred? 06/24/2018
2820 N LOUISE As of the date you file, the claim is: Check all that apply.
Sioux Falls, SD 57107 O) Contingent
City State ZIP Code L) Unliquidated
Who incurred the debt? Check one. L) Disputed
M4 Debtor 1 only Type of NONPRIORITY unsecured claim:
L) Debtor 2 only ©) Studentloans
L) Debtor 1 and Debtor 2 only Q Obligations arising out of a separation agreement or
CO Atleast one of the debtors and another divorce that you did not report as priority claims
OO Cheek if this claim is for a community debt 0 Ceo one” OF Profrshanng Plans, and other
Is the claim subject to offset? wi Other. Specify
WA No Credit Card
L) Yes

 

 

Official Fonn 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4 of 13
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Case number (if known}

| Part 2: RE NONPRIORITY Unsecured Claims - Continuation Page

_ After. listing any. entries ori this page, number them beginning with 4.5, followed by 4.6,and soforth.

4.10| FIRST PREMIER BANK
Nonpriority Creditors Name

3320 N LOUISE AVE
Number Street

Sioux Falls, SD 57107
City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 4 only

©) Debtor 2 only

LY Debtor 1 and Debtor 2 only

LD) Atleast one of the debtors and another

C) Check if this claim is fora community debt

When was the debtincurred? 05/03/2017

As of the date you file, the claim is: Check all that apply.
L) Contingent

C) unliquidated

C1 Disputed

Type of NONPRIORITY unsecured claim:

L) Studentloans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O
L) Debts to pension or profit-sharing plans, and other
wi

 

$1,090.00

 

 

 

 

 

 

Nonpriority Creditors Name

 

 

10303 CROWN POINT AVE #210

Number Street

OMAHA, NE 68143

City State ZIP Cade

Who incurred the debt? Check one.

wi Debtor 1 only

L) Debtor 2 only

(J Pebter 1 and Debtor 2 only

CJ Atleast one of the debtors and another

C) check if this claim is for a community debt
Is the claim subject to offset?

M No
C) Yes

 

Last 4 digits of account number 1433

When was the debtincurred? 04/16/2019

As of the date you file, the claim is: Check all that apply.
CL) Contingent

CY Untiquidated

C) Disputed

Type of NONPRIORITY unsecured claim:

CJ Studentloans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O)

CL) Debts to pension or profit-sharing plans, and other
similar debts

wi

Other, Specify
Collection Agency

similar debts
Is the claim subject to offset? Other. Specify
Wi No Credit Card
OC) Yes
4.11| FRANKLIN COLLECTION SERVICES Last 4 digits of account number 3329 $218.00
Nenpriority Creditor's Name When was the debt incurred? _08/20/2019
2078 W JACKSON ST As of the date you file, the claim is: Check all that apply.
Tupelo, MS 38803 QO) Contingent
City State ZIP Code QC) Unliquidated
Who incurred the debt? Check one. CL) Disputed
Mi Debtor 1 only Type of NONPRIORITY unsecured claim:
11 Debtor 2 only CL) Studentloans
C3 Debtor 1 and Debtor 2 only OQ Obligations arising out of a separation agreement or
CD Atleast one of the debters and another divorce that you did not report as priority claims
C) Check if this claim Is fora community debt O aos io pension or profit-sharing plans, and other
Is the claim subject to offset? wi Other. Specify
Mi No Collection Agency
Cl Yes —
[4.12] GENERAL SERVICE BUREAU $30.00

 

Official Form 106E/F

Schedule EF: Creditors Who Have Unsecured Claims

page 5 of 13

 
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Case number (if known}

| Part 2: A NONPRIORITY Unsecured Claims - Continuation Page

 

Nonpriority Creditors Name
21301 KUYKENDAHL RD STE B

_ After listing any entries on this page, number them ‘beginning with 45, followed by'4.6, and so forth.

14: KINGWOOD PHYSICAL THERAPY

 

 

Number Street
Spring, TX 77379
City State ZIP Code

Who incurred the debt? Check one.

WA Debtor 1 only

CL) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C1 Check if this claim is for a community debt
Is the claim subject to offset?

MA No

LC) Yes

 

Last 4 digits of account number 3399 —_ $94.00
When was the debtincurred? 12/31/2017

As of the date you file, the claim is: Check all that apply.

CL) Contingent

CQ Unliquidated

C1 Disputed

Type of NONPRIORITY unsecured claim:

() Student toans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

similar debts

Other. Specify
Medical Bill

C)
LC) Debts ta pension or profit-sharing plans, and other
wi

 

4.14] LINEBARGER GOGGAN BLAIR & SAMPSON LLP
Nonpriority Creditor's Name

PO BOX 659443
Number Street

San Antonio, TX 78265
City State ZIP Code

Who incurred the debt? Check one.

wi Debtor 1 only

L) Debtor 2 only

CL) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

C1 Check if this claim is for a community debt
Is the claim subject to offset?

Wi No

O1 Yes

Last 4 digits of account number 3244 ——____ $4,036.16.

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.
44 Contingent

() Unliquidated

Q) Disputed

Type of NONPRIORITY unsecured claim:

L) Studentloans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O

C1 Debts to pensicn or profit-sharing plans, and other
similar debts

wi

Other. Spacify
Collection Agency

 

[4.15] LYNV FUNDING LLC
Nonpriority Creditor's Name

C/O RESURGENT CAPITAL SERVICES

P O BOX 1269
Number Street

Greenville, SC 29603
City State ZIP Code

Who incurred the debt? Check one.

WA Debtor 4 only

L) Debtor 2 only

CL) Debtor 1 and Debtor 2 only

L) Atleast one of the debtors and another

C] Check if this claim is fora community debt
Is the claim subject to offset?

WM No

CI Yes

 

Last 4 digits of account number 9623 ___ $832.00.
When was the debtincurred? 05/14/2019

As of the date you file, the claim is: Check all that apply.

L) Contingent

QC) Unliquidated

(1 Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

similar debts

Other. Specify
Collection Agency

QD
L) Debts to pension or profit-sharing plans, and other

 

Official Farm 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 6 of 13

 
Debtor 4 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

eee vou NONPRIORITY Unsecured Claims - Continuation Page

 

- After listing any entries on this page, riumber them beginning with45, followed by 4.6, arid so forth,

  

 

 

 

 

|4.18] MCCREARY VESELKA BRAGG & ALLEN PC Last 4 digits of account number 3244 —————— $420.60
Nonpriority Creditor's Name .
When was the debt incurred?
POBOX 1310 we
Number Street As of the date you file, the claim is: Check all that apply.
Round Rock, TX 78680 LI Contingent
City State ZIP Code LY Unliquidated
Who incurred the debt? Check one. QO} Disputed
WA Debtor 1 only Type of NONPRIORITY unsecured claim:
©] Debtor 2 only O) Student loans
LJ Debtor 1 and Debtor 2 only C) Obligations arising out of a separation agreement or
L) Atleast one of the debtors and another divorce that you did not report as priority claims
C1) Check if this claim is fora community debt O ues ie pension or profit-sharing plans, and other
similar de!
wu claim subject to offset? wi Other. Specify
No Collection Agency
C) Yes a
[4.17| MERCHANTS AND PROFES Last 4 digits of account number 3244 —__ $49.00

 

Nonpriority Creditor’s Name When was the debt incurred? 09/25/2074

 

 

FO BOX 140675 As of the date you file, the claim Is: Check all that apply
Austin, TX 78714 U1 Contingent

City State ZIP Code CL) Untiquidated

Who incurred the debt? Check one. Q) Disputed

M4 Debtor 1 only Type of NONPRIORITY unsecured claim:

L) Debtor 2 only UO Student toans

() Debtor 1 and Debtor 2 only Obligations arising out of a separation agreement or

QO

C) Atleast one of the debtors and another Q divorce that you did nat report as priority claims

O) check if this claim is for a commu nity debt Debts to pension or profit-sharing plans, and other
i

. | similar debts
Is the claim subject to offset? Other. Specify
YW No Collection Agency

O Yes

 

4.18] MERCHANTS AND PROFES Last 4 digits of account number 3244 __ $88.00.
Nenpriority Creditor's Name When was the debt incurred? 01/04/2016

 

 

 

FOBOK 140675 a As of the date you file, the claim is: Check all that apply.
Austin, TX 78744 LY Contingent
City State ZIP Gode C2 Unliquidated
Who Incurred the debt? Check one. C) Disputed
wi Debtor 1 only Type of NONPRIORITY unsecured claim:
C) Debtor 2 only C) Student loans
©) Debtor 1 and Debtor 2 only O) Obligations arising out of a separation agreement or
C1 Atleast one of the debtors and another divorce that you did not report as priority claims
Li Check if this claim is fora community debt O Debits to pension or profit-sharing plans, and other
ww “en subject to offset? wi Othe Sp ecity
ion Agency
L] Yes

 

 

Official Form 106E/F : Schedule E/F: Creditors Who Have Unsecured Claims page 7 of 13
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Case number (if known)

Gra vou" NONPRIORITY Unsecured Claims - Continuation Page

 

Nonpriority Creditor's Name
95 ARGONAUT #200

Number Street

Aliso Viejo, CA 92656
City State ZIP Code

Who incurred the debt? Check one.

7) Debtor 7 only

LJ Debtor 2 only

CJ Dabtor 4 and Debtor 2 only

L) Atleast one of the debtors and anather

C1 Check if this claim ts for a community debt
Is the claim subject to offset?

wi No
CY Yes

After listingany entries on this page, number them beginning with 45, followed by 4.6, and so forth:

4.19] MNET

 

$5,087.36

Last 4 digits of account number 1074

When was the debtincurred? 06/09/2017

As of the date you file, the claim is: Check all that apply.
CL) Contingent

DD unliquidated

C) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O
LY Debts to pension or profit-sharing plans, and other
similar debts

Other. Specify
Collection Agency

 

4.20] NCB MANAGEMENT SERVICES
Nonpriority Creditor’s Name

 

 

1 ALLIED DR

Number Street

Feasterville Trevose, PA 19053

City State ZIP Code

Who incurred the debt? Check one.

Mi Debtor 1 only

L] Debtor 2 only

C) Debtor 4 and Debtor 2 only

L) Atleast one of the debtors and another

C) Check if this claim is fora community debt

$2,526.00

Last 4 digits of account number 5101

When was the debt incurred? 06/25/2013

As of the date you file, the claim is: Check all that apply.
CY Contingent

C) Unliquidated

QC) Disputed

Type of NONPRIORITY unsecured claim:

C) Student foans

Obligations arising out of a separation agreement ar
divorce that you did not report as priority claims

QO
C) Debts to pension or profit-sharing plans, and other
wi

 

 

 

 

Who incurred the debt? Check one.

wi Debtor 1 only

LY Debtor 2 only

Q) Debtor 1 and Debtor 2 only

L) Atleast one of the debtors and another

C) Check if this claim is fora community debt
Is the claim subject to offset?

MW No

OC) ves

 

" ; similar debts

Is the claim subject to offset? Other. Specify

No Collection Agency

QC) Yes -

421 | SIRIUS XM Last 4 digits of account number 6452 _—___ $19.69.

Nonpriority Creditors Name wn the debti 4? TTT

PO BOX 78054 en was the debt incurre my

Number Street As of the date you file, the claim is: Check all that apply.

Phoenix, AZ 85062 OQ) Contingent

City State ZIP Code C) Unliquidated

OQ) Disputed
Type of NONPRIORITY unsecured claim:
L) Student loans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O

C1 Debts te pension or profit-sharing plans, and other
similar debts

Mi

Other. Specify
SATELLITE RADIO

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 8 of 13

 
Debtor 1 KRISTEN
First Name Middle Name

JACKSON Case number {if known)
Last Name

eee your NONPRIORITY Unsecured Claims - Continuation Page

 

Nonpriority Creditor’s Name

PO BOX 26561
Number Street

Salt Lake City UT 84126
City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 1 only

(2 Debtor 2 only

LY Debtor 1 and Debtor 2 only

[3 Atleast one of the debtors and another

L) Check if this claim is fora community debt

-Afterlisting any entries on this page, number them beginning with 4.5, followed by 4.6,andseforth. =

422| SNAP RTO LLC

Last 4 digits of account number 02TX

When was the debt incurred? 10/04/2019

As of the date you file, the claim is: Check all that apply.
CJ Contingent

CL) Untiquidated

L) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Obligations arising out of a separation agreement or
divorce that you did nat report as priority claims

O
CL) Debts to pension or profit-sharing plans, and other
wi

 

$1,517.78

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

WA Debtor 1 only

L) Debtor 2 only

(1 Bebtor 1 and Debtor 2 only

L) Atleast one of the debtors and another

L) Check if this claim is for a community debt
Is the claim subject to offset?

Mi No

C) Yes

 

L) Disputed
Type of NONPRIORITY unsecured claim:
CL) Student loans

Obligations arising out of a separation agreement or
divoree that you did net report as priority claims

Ol

OY Debts to pension or profit-sharing plans, and other
similar debts

vi

Other. Specify
UTILITY

: . similar debts
Is the claim subject to offset? Other. Specify
Wi No Medical Bill
Ci Yes
4.23| SPECTRUM Last 4 digits of account number 1002 $247.02
Nonpriority Creditor's Name When was the debtincurred? 09/01/2019
FO BOX 70261 at As of the date you file, the claim is: Check all that apply.
Saint Louis, MO 63179 U1 Contingent
City State ZIP Code Q) Unliquidated
Whe incurred the debt? Check one. C) Disputed
MA Debtor 1 only Type of NONPRIORITY unsecured claim:
CL) Debtor 2 only (1 Student loans
CL) Debtor 1 and Debtor 2 only Q Obligations arising out of a separation agreement or
CO Atleast one of the debtors and another a divorce that you did not report as priority claims
O Check if this claim is fora commu nity debt Debts te pension or profit-sharing plans, and other
| . similar debts
Is the claim subject to offset? MI oth er. Specify
Mi No UTILITY
CL) Yes
4,24| SPECTRUM Last 4 digits of account number 5277 $116.00
Nonpriority Creditor's Name When was the debt incurred? _08/26/2019
EOBOX 790261 a As of the date you file, the claim is: Check all that apply.
Saint Louis, MO 63179 U1 Contingent
City State ZIP Code L) Unliquidated

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 9 of 13

 
Debtor 1 KRISTEN
First Name Middle Name

JACKSON
Last Name

Gee vou: NONPRIORITY Unsecured Claims - Continuation Page

Case number (if known)

 

Nonpriority Creditors Name

PO BOX 650026
Number Street

Dallas, TX 75265
City State ZIP Code

Who incurred the debt? Check one.

MA Debtor 1 only

CL) Debtor 2 only

L) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

LI) Cheek if this claim is fora community debt
Is the claim subject to offset?

Mi No

QO) Yes

4.25 STREAM ENERGY

._Afterlisting any entries on this page, number them beginning with 4,5, followed by-4.6, and'so forth.”

Last 4 digits of account number 0752

When was the debtincurred? 11/04/2019

As of the date you file, the claim is: Check all that apply.
£1 Contingent

OQ} unliquidated

(4 Disputed

Type of NONPRIORITY unsecured claim:

CL) Student loans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

similar debts

Other. Specify
UTILITY

QO
LC) Debts to pension or profit-sharing plans, and other

 

$134.04

 

4.26] STREAM ENERGY
Nonpriority Creditors Name

PO BOX 650026
Number Street

Dallas, TX 75265
City State ZIP Code

Who incurred the debt? Check one.

M4 Debtor 1 only

L) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CL) Atleast one of the debtors and another

CL) Check if this claim is for a community debt
Is the claim subject to offset?

Mi oNo

LY Yes

 

Last 4 digits of account number 3244

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
CJ Contingent

C} Unliquidated

QO Disputed

Type of NONPRIORITY unsecured claim:

L] Student!eans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O

OC) Debts to pension or profit-sharing plans, and other
similar debts

wi

Other. Specify
UTILITY

$1,100.00

 

Official Form 106E/F

Schedule F/F: Creditors Who Have Unsecured Claims

page 10 of 13

 
Debtor 1 KRISTEN

First Name

JACKSON

Last Name

Case number {if known)
Middle Name

eer tice Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Parts 1 or 2. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly
if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

5 STAR PROPERTIES INC On which entry in Part 1 or Part 2 did you list the origina! creditor?
Name
400 NAUERT ST Line 4.5 of (Check one): ©) Part 7: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
Copperas Cove, TX 76522
City State ZIP Code Last 4 digits of account number
AT&T On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 5014 Line 4.11 of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
CAROL STREAM, IL 60197
City State ZIP Code Last 4 digits of account number
CREDIT ONE BANK On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P OBOX 98872 Line 4.15 of (Check one): LJ Part 1: Creditors with Priority Unsecured Claims
Number Street WA Part 2: Creditors with Nonpriority Unsecured Claims
LAS VEGAS, NV 89193
City State ZIP Code Last 4 digits of account number
REPUBLIC BANK TRUST COMPANY On which entry in Part 1 or Part 2 did you list the original creditor?
Name
601 W MARKET 18T FLOOR Line 420 of (Check one): L} Part 1: Creditors with Priority Unsecured Claims
Number Street WW Part 2: Creditors with Nonpriority Unsecured Claims
Louisville, KY 40202
City State ZIP Code Last 4 digits of account number
GENTLE TOUCH DENTISTRY On which entry in Part 1 or Part 2 did you list the original creditor?
Name
500 E CENTRAL TEXAS EXPRESSWAY Line 4.17 _ of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street WA Part 2: Creditors with Nonpriority Unsecured Claims
Harker Heights, TX 76548
City State ZIP Gade Last 4 digits of account number
GENTLE TOUCH DENTISTRY On which entry in Part 1 or Part 2 did you list the original creditor?
Name
500 E CENTRAL TEXAS EXPRESSWAY Line 4.18 of (Check one): LY Part 1: Creditors with Priority Unsecured Claims
Number ‘Street MA Part 2: Creditors with Nonpriority Unsecured Claims
Harker Heights, TX 76548
City State ZIP Code Last 4 digits of account number
TOPS SURGICAL SPECIALTY HOSPITAL On which entry in Part 1 or Part 2 did you list the original creditor?
Name
17080 RED OAK DR Line 4.19 of (Check one): LY Part 1: Creditors with Priority Unsecured Claims
Number Street Wi Part 2: Creditors with Nonpriority Unsecured Claims
Houston, TX 77090
City State ZIP Code Last 4 digits of account number

 

Official Form 106E/F

Schedule EJF: Creditors Who Have Unsecured Claims

page 11 of 13

 
Debtor 1

KRISTEN

First Name

Middle Name

JACKSON
Last Name

Case number (if known)

Gr List Others to Be Notified About a Debt That You Already Listed Additional Page

 

BAYLOR ST LUKE'S MEDICAL GROUP

 

Name

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

PO BOX 679429 Line 4.12 of (Cheek one): LY Part 1: Creditors with Priority Unsecured Claims
Number Street 4 Part 2: Creditors with Nonpriority Unsecured Claims
Dallas, TX 75267
City State ZIP Code Last 4 digits of account number

T-MOBILE On which entry in Part 1 or Part 2 did you list the original creditor?
Name

12920 SE 38TH ST Line 44 of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
BELLEVUE, WA 98006
City State ZIP Code Last 4 digits of account number

KILLEEN MUNICIPAL COURT On which entry in Part 1 or Part 2 did you list the original creditor?
Name

PO BOX 1329 Line 4.14 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street SA Part 2: Creditors with Nonpriority Unsecured Claims
Killeen, TX 76540
City State ZIP Cade Last 4 digits of account number

MILAM COUNTY JUSTICE OF THE PEACE On which entry in Part 1 or Part 2 did you list the original creditor?
Name

313N MAINSTSTEG Line 4.16 of (Check one): LY Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
Rockdale, TX 76567
City State ZIP Code Last 4 digits of account number

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 12 of 13

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

 

eee ac the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.
i
i

 

 

 

 

 

 

 

6a. Domestic support obligations 6a. $0.00
Gb. Taxes and certain other debts you owe the 6b. $0.00
government
6c, Claims for death or personal injury while you 6c. $0.00
were intoxicated
6d. Other. Add all other priority unsecured claims. 6d. + $0.00
White that amount here.
6e. Total. Add lines 6a through 6d. Ge. $0.00
6f. Student loans 6f. $0.00
6g. Obligations arising out of a separation 6g. $0.00
agreement or divorce that you did not report as
priority claims
6h. Debts to pension or profit-sharing plans, and 6h. $0.00
other similar debts
6i. Other. Add all other nonpriority unsecured claims. Gi. + $21,623.13
Write that amount here.
6j. Total. Add lines 6f through 6i, 6j. $21,623.13

 

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13 of 13
 

aM TSMe le aL Sm OMe 1h mie) mes 8

 

 

 

Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Texas
Case number CL) Check if this is an
(if known) amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it cut, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).
1. Doyou have any executory contracts or unexpired leases?
MANo. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(-) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then stafe what each contract or lease is for (for example, rent,
vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.

 

3

 

Narne

 

Number Street

 

City State ZIP Code

 

22.

 

Name

 

Number Street

 

City State ZIP Code

 

ih
i te
Senet

 

Name

 

Number Street

 

City State ZIP Code

 

24 |

 

Name

 

Number Street

 

City State ZIP Code

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Fill in this information ta identity your case:

 

 

 

 

Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing} First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Texas
Case number L) Check if this is an
(if known) amended filing

 

 

Official Form 106H

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 

1, Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
wi No

LhYes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, Califomia, Idaho,
Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

LINo. Go to fine 3.
Wives. Did your spouse, former spouse, or legal equivalent live with you at the time?

MINo

L1yes. In which community state or territory did you live? Fill in the name and current address of that person.

 

Name

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
Schedule D, Schedufe E/F, or Schedule G to fill out Column 2

igre gna se enaonyenigaisie sirens 25: ygsateensceemiom tevomiemie

 

 

 

 

 

| D)Schedule D, fine
Name L) Schedule EFF, line
Number Street Uischedule G, ine —___
Clty State ZIP Code i

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Fill in this information to identify your case:

 

 

 

 

Debtor 1 KRISTEN JACKSON

First Name Middle Name Last Name
Debtor 2
(Spause, if filing) First Name Middle Name Last Name Check if this is:
United States Bankruptcy Count fer the: Wester District of Texas (J An amended filing

Lha supplement showing postpetition

Case number chapter 13 income as of the following date:
(if known)

 

 

MM /DD/YYYY

Official Form 106i

Schedule I: Your Income 12/15
Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2}, both are equally responsible for supplying correct
information. If you are married and not filing jointly and your spouse is living with you, include information about your spouse. If you are separated and your

spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.

aa Describe Employment

1. Fillin your employment

 

 

 

 

information.
if you have more than one job, Employment status L) Employed wi Not Employed C) Employed LY Not Employed
attach a separate page with
information about additional Occupation
employers.
Include part time, seasonal, or Employer's name
self-employed work.
Employer's address
Occupation may include student Number Street Number Street

or homemaker, if it applies.

 

 

 

City State Zip Code City State Zip Code

Hew long employed there?

| Part 2: Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
attach a separate sheet to this form.

 

2. List monthly gross wages, salary and commissions (before all payroll

 

 

 

deductions.) If not paid monthly, calculate what the monthly wage would be. 2. $0.00 $0.00
3. Estimate and list monthly overtime pay 3 + $0.00 + $0.00
4. Calculate gross income. Add line 2 + line 3. 4, $0.00 $0.00

 

 

 

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Debtor 7 KRISTEN JACKSON Case number (if known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Copy lime 4 Mere... sscssesescsescseeeesseeesacetesssanesaseesnssssnsessnsseessenensencsneese D> 4,
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $0.00 $0.00
5b. Mandatory contributions for retirement plans 5b. $0.00 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00 $0.00
5d. Required repayments of retirement fund loans 5d, $0.00 $0.00
5e, Insurance 5a, $0.00 $0.00
5f. Domestic support obligations Bf. $0.00 $0.00
5g. Union dues 5g. $0.00 $0.00
5h. Other deductions. Specify: 5h. + $0.00 ‘+ $0.00
Add the payroll deductions. Add lines 5a+ Sb + 5c + 5d + Se +5f+ q+ 5h. 6. $0.00 $0.00
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $0.00 $0.00
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross receipts,
ordinary and necessary business expenses, and the total monthly net income.
8b. Interest and dividends 8a. $0.00 $0.00
8c, Family support payments that you, a non-filing spouse, or a dependent 8b. $0.00 $0.00
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
as vrei and pe settlement. Bo. $0.00 $0.00
a Soci Secu compensation 8d. $0.00 $0.00
* Social Secunty Be. $2,276.75 $0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify:
8g. Pension or retirement income f. $0.00 $0.00
. . 8g. $0.00 $0.00
8h. Other monthly income. Specify:
8h. + $0.00 + $0.00
9, Addall other income. Add lines 8a + 8b + 8c + 8d + 8e + BF +8g + Bh. 9, $2,276.75 $0.00
10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse 40. $2276.75 | + $0.00 | = $2,276.75
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
De not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.+ $0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
amount on the Summary of Your Assets and Liabilifies and Certain Sfatistical information, if it applies 12. $2,276.75
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
wi No.
Ll) Yes. Explain:
Official Form 106! Schedule I: Your Income page 2

 

 
 

ORM RO APL OMe TUM mys) mete

 

 

 

Debter 1 KRISTEN JACKSON
First Name Middle Name Last Name Check if this is:
Debtor 2 LJAn amended filing
{Spouse, if filing) First Name Middle Name Last Name OA supplement showing postpetition
United States Bankruptcy Court for the: Wester District of Texas chapter 13 income as of the following date:
Case number _ MM/BD/YYYY
{if known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Cea Describe Your Household

1. Is this ajoint case?

 

 

 

 

 

 

WANo. Go to line 2.
L]Yes. Does Debtor 2 live ina separate household?
LINo
L)Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2, Do you have dependents? CINo
Do not list Debtor 1 and . tet . Dependent's relationship to Dependent's Does dependent live
Debtor 2. Des Fitout As information for Debtor 1 or Debtor 2 age with you?
Do not state the dependents’ names. ;
re Child us Cine. Wives.
LINo. Ciyves.
CINo. Dyes.
LINo. ChYes.
Cine. C)yYes.

 

 

3. Do your expenses include expenses Mi No
of people other than yourself and OClyves
your dependents?

 

| Part 2:| Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedute f: Your income (Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
ground or Ict. 4. $500.00

H not included in line 4:

4a. Real estate taxes 4a. 0.00
4b. Property, homeowner's, or renter’s insurance 4b. 80.00
4c, Home maintenance, repair, and upkeep expenses Ac. 80.00
4d. Homeowner's association or condominium dues 4d. $0.00

 

 

 

Official Form 106J Schedule J: Your Expenses page 1
Debter 1 KRISTEN JACKSON

First Name Middle Name Last Name

Case number {if known)

 

 

 

 

 

 

 

 

 

 

 

5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:

6a. Electricity, heat, natural gas 6a. $152.00

6b. Water, sewer, garbage collection 6b. $0.00

6c. Telephone, cell phone, Intemet, satellite, and cable services 6c. $202.00

6d. Other. Specify: 6d. $0.00
7. Food and housekeeping supplies 7. $500.00
8 Childcare and children’s education costs 8. $0,00
9, Clothing, laundry, and dry cleaning 9, $50.00
10. Personal care products and services 10. $100.00
11. Medical and dental expenses Tl. $50.00
12. Transportation. Include gas, maintenance, bus or train fare,

Do not include car payments. 12. $50.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $0.00
14. Charitable contributions and religious donations 14. $35.00
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $0.00

15b. Health insurance 15b. $25.00

15c. Vehicle insurance 15c. $132.00

16d. Other insurance. Specify: 15d. $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $0.00
17. Installment or lease payments:

17a. 14
17a. Car payments for Vehicle 1 a $414.00
17b. $584.00
17b. Car payments for Vehicle 2 17
c.
17c. Other, Specify:
p 17d.

17d. Other. Specify:
18 Your payments of alimony maintenance, and support that you did not report as deducted

from your pay on Ine 5, Schedule i, Your income (Official Form 106N. 18. $0.00
19. Other payments you make to support others who do not live with you.

Specify: 19. $0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedufe f: Your income.

20a. Mortgages on other property 20a. $0.00

20b. Real estate taxes 20b. $0.00

20c. Property, homeowner's, or renter’s insurance 20c. $0.00

20d. Maintenance, repair, and upkeep expenses 20d. $0.00

20e, Homeowner's association or condominium dues 20e. $0.00

Official Form 106J Schedule J: Your Expenses page 2
Debtor 1 KRISTEN JACKSON Case number (if known)

 

 

 

 

 

 

First Name Middle Name Last Name
21. Other. Specify: 21.00 + $0.00
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 2a $2,794.00
22b, Copy line 22 (monthly expenses for Debtor 2), If any, from Official Form 106J-2 22b. $0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 220, | $2,794.00

 

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I 2a 82,276.75

23b. Copy your monthly expenses from line 22c above. 23b. 0 — $2,794.00

 

23c, Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23¢. ($517.25)

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

iLNo. sunstaniatanat sna as

None
Lhyes.

 

 

 

 

 

 

Official Farm 106J Schedule J: Your Expenses page 3

 
FSM EM a eM Uoleaneel Ce mello = gh mele mes te

Debtor 7 KRISTEN JACKSON
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Texas

Case number L) Check if this is an
(if known) amended filing

 

 

Official Form 106Dec

Declaration About an Individual Debtor's Schedules 12/15
Hf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property or obtaining money or

property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

as Below

Did you pay or agree to pay someone who is NOT an attomey to help you fill out bankruptcy forms?

LINe

Wives. Name of person KENDALL J RADLEY . Attach Bankrupicy Petition Preparer's Notice, Declaration, and Signature
(Official Form 119).

Under penalty of perjury | declare that I have read the summary and schedules filed with this declaration and that they are true and correct.

x WM \n—

KRISTEN VACKSON, Debtor 4 X

Date 4 a WwW) Date
Di

MMi

 

MMF BDI YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Fill in this information to identify your case:
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptey Court for the: Western District of Texas

 

Case number LY Cheek ifthis is an
(if known) amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Gera Give Details About Your Marital Status and Where You Lived Before

1. Whatis your current marital status?
O) Married
vi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
4 No

wi Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

    

 

 

 

 

 

 

 

 

 

 

 

 

 

Oo Same as Debtor 7 O Same as Debtor 1
22102 FALVEL DR From 04/01/2016 From
Number Street To o4/01019 Number Street To
Spring, TX 77389
City State ZIP Code City State ZIP Code
Lj Same as Debtor 1 Same as Debtor 1
From From
Number Street to Number Street To
City State ZIP Code City State ZIP Code

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states and territories
include Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.}

Wi No

() Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 
Debtor 1 KRISTEN JACKSON Case number {if known)
First Name Middle Name Last Name

Part 2: Explain the Sources of Your Income

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of Income you received fram all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 4.

Mi No

CJ Yes. Fill in the details.

 

 

  

 

 

:Sources-ofincome GrossIncome- — Sources of income ; GrossIncome — .
Check allthat apply. - . (before deductionsand - Checkallthatapply, © (beforedeductionsand
“a . exelusions) exclusions) ° :
From January 1 of current year until the L) Wages, commissions, | Wages, commissions,
date you filed for bankruptcy: bonuses, tips bonuses, tips
L) Operating a business L) Operating a business
For last calendar year: L) Wages, commissians, L) Wages, commissions,
(January 1 to December31, 2018) bonuses, tips bonuses, fips
¥YYY (_) Operating a business (.}Qperating a business
For the calendar year before that: QO Wages, commissions, (C) Wages, commissions,
(January 1 to December 31, 2017__) bonuses, tips bonuses, tips
YYYY (_) Operating a business _] Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit

payments; pensions; rental income: interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
have income that you received together, list it only once under Debtor 1.

Wi No

(Yes. Fill in the details.

 

Sources of income Gross income fromeach Sourcesofincome Gross Income fromeach
Desciibebelow. «ss == SOUTER Describe below, = ==: SOURCE: a
: ". ” (before deductions.and © so 7 (before deductions and

_ exclusions) ad sla domains est gi, (2¢ClusiONS),

From January 1 of current year until the
date you filed for bankruptcy:

 

 

 

For last calendar year:

(January 1 to December 31, 2018 )
YYYY

 

 

 

 

For the calendar year before that:

(January 1 to December 31, 2017 }
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

era tist Certain Payments You Made Before You Filed for Bankruptcy

 

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LINo. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LINo. Go to line 7.

Lives. List below each creditor fo whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Wives. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LINo. Go to line 7.

Wives. List below each creditor fo whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
payments for domestic support obligations, such as child support and alimony, Also, do not include payments to an attomey for

 

 

 

this bankruptcy case.
L) Mortgage

GERSHEL, CHRIS 12/01/2019 $1,500.00 $4,000.00
Creditor's Name Ucar

117 LISCIO LOOP 41/01/2019 (] Credit card

Number Street (JLoan repayment

10/01/2019 .

Georgetown, TX 78628 —— (Suppliers or vendors
City State ZIP Cade Mother RENT

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

Mine

(les. List all payments to an insider.

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

insiders include your relatives; any general partners; relaiives of any general partners; parnerships of which you are a general partner, corporations of which you are an

   

“eas couneencesrenceasceseecerrest rene ceronseecen ceecesceeveenecacewececen ceecedonereere ei

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

page 3:

 
Debtor 1 KRISTEN JACKSON Case number (if known}
First Name Middle Name Last Name

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
Include payments on debts guaranteed or cosigned by an insider.

MiNo

(Yes. List all payments that benefited an insider.

 

 

Insider's Name

 

Number Street

:
i
s
z
g
:
:
i
5
:
:
i
:
t

 

 

City State ZIP Code

 

Ez Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
disputes.

LINo
Wives. Fill in the details.

 

 

Casetile = 5 STAR PROPERTIES EVICTION BELL COUNTY JUSTICE OF THE OPending
INC vs KRISTEN PEACE PRECINCT 1 Con appeal
JACKSON Court Name ppea

Case number Miconcluded

1201 HUEY DRIVE
Number Street

Belton, TX 76513
City State ZIP Code

 

 

 

10. Within 1 year before you filed for bankruptcy was any of your property repossessed, foreclosed, gamished, attached, seized, or levied?
Check all that apply and fill in the details below.

LINo. Go to line 11.

Mies. Fill in the information below.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Case number (if known)

 
  
    

CAPITAL ONE AUTO FINANCE

$13,723.00
Creditor’s Name

7933 PRESTON ROAD
Number Street

wi Property was repossessed.
(Property was foreclosed.
Plano, TX 75024 (Property was garmished,
City State ZIP Code (Property was altached, seized, or levied.

 

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
to make a payment because you owed a debt?

MiNo

()yes. Fill in the details.

 

Creditor’s Name

 

 

 

Number Streat

 

 

City State ZIP Code
Last 4 digits of account number. XXXX+__.______.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
receiver, a custodian, or another official?

MiNo
L)Yes

Gea us Certain Gifts and Contributions

43. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Mino

LI Yes. Fill in the details for each gift.

 

‘Official Form 107

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

page 5
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

 

 

 

Person to Whom You Gave the Gift

 

 

 

Number Street

 

City State ZIP Code

 

 

 

Persan’s relationship to you

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MINo

(.] Yes. Fill in the details for each gift or contribution.

    

 

 

Charity’s Name

 

 

 

Number Street

 

 

 

City State ZIP Code

Gata List Gertain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?
WANo

(Wes. Fill in the details.

 

    

 

 

=
g
=
&
z

 

‘Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

List Gertain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

CINo

Myes. Fill in the details.

 

Fiduciary Professional Services
Person Who Was Paid DOCUMENT PREPARATION

2104 Berry St
Number = Street

12/6/2019 $199.00

 

Houston, TX 77004
City State ZIP Code

fidproserv@qmail.com
Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed fer bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
deal with your creditors or to make payments to your creditors?
Do nat include any payment or transfer that you listed on line 16.

Vino

(ves. Fill in the details.

 

 

Person Who Was Paid

 

 

Nurmnber Street

 

 

 

 

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have alreacly listed on this statement.

Mino

(Yes. Fill in the details.

 

Officiat Form 107 Statement of Financiat Affairs for Individuals Filing for Bankruptcy page 7

 
Debtor 7 KRISTEN JACKSON Case number (if known)
First Name Middie Name Last Name

 

 

 

Person Who Received Transfer t

 

Number Street

 

 

 

 

 

City State ZIP Code

Person's relationship to you

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
often called asset-protection devices.)

Mino

[WYes. Fill in the details.

 

Name of trust

 

 

 

 

fa List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
cooperatives, associations, and other financial institutions.

MNo

LJ) yes. Fill in the details.

 

 

Name of Financial Institution

 

XXX CiChecking

L)Savings
Number Street O Money market

 

(Brokerage
()Other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
valuables?

WINo

L) Yes. Fill in the details.

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

 

 

 

 

 

 

 

:
Name of Financial Institution Name ‘Oves
: :
Number Street Number Street i i
City State ZIP Code
i :
Gity State ZIP Code

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

CINo
Wives. Fill in the details,

 

 

BIG RED BARN SELF STORAGE Vino
Name of Storage Facility Name Oves
2206 WINFIELD ST

 

 

Number Street Number Street

 

 

:
:
|
i
:
i
i
:
:

Killeen, TX 76549 City State ZIPCode
City State ZIP Code : ;

 

Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

MINo

(J Yes. Fill in the details.

 

 

 

Owner's Name Number Street

 

Number Street i

 

City State ZIP Code

 

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

mie Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

w Environmenial law means any federal, state, or local statute or regulation canceming pollution, contamination, releases of hazardous or toxic substances, wastes,

or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
wi No

(}yes. Fill in the details.

 

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

25. Have you notified any governmental unit of any release of hazardous material?
Mi No

()Yes. Fill in the details.

 

 

 

 

 

 

 

Name of site Govemmenta! unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
vi No

(yes. Fill in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 
Debtor 1 KRISTEN

Case title

JACKSON Case number (if known)

First Name Middle Name Last Name

 

i
i

(Pending

 

 

 

Case number

Court Name

 

Number Street

 

City State ZIP Code

Cera Give Details About Your Business or Connections to Any Business

‘Qlon appeal
‘Ciconcluded

é
é
:
Zz

 

(-) A partner in a partnership

 

Name

 

Number Street

 

 

City State ZIP Code

27. Within 4 years before you filed for bankruptcy did you own a business or have any of the following connections to any business?
(J Asole proprietor or se!f-employed in a trade, profession, or other activity, either full-time or part-time

] A member of a limited liability company (LLC) or limited liability partnership (LLP)

(CI An officer, director, or managing executive of a corporation
{J An owner of at least 5% of the voting or equity securities of a corporation
MANo. None of the above applies. Go to Part 12.

L)Yes. Check all that apply above and fill in the details below for each business.

From —____ To

 

 

 

 

or other parties.

MNo

L)yes. Fill in the details below,

 

 

Name

 

Number Street

 

 

 

City State ZIP Code

MM/DD/YYYY

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 11

 
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middle Name Last Name

fa Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers are true and
correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

x fh— x

Signaturt of KRISTEN JACKSON, Debtor 1 Signature of

Date \‘L O la 4 Date

 

 

 

Did you attach additional pages to your Stafement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

WINo
LhYes

Did you pay or agree to pay someone whe is not an attomey to help you fill out bankruptcy forms?

CINo
Attach the Bankruptcy Petition Preparer’s Notice,
Wives. Name of person KENDALL J RADLEY Declaration, and Signature (Official Form 119).

 

 

 
 

Fill in this information to identify your case:

 

 

 

Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Texas
Case number CL) Cheek if this is an
(if known) amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

Hf you are an individual filing under chapter 7, you must fill out this form if:
= creditors have claims secured by your property or
m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.

Be as complete and accurate as possible. ff more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).

Gera List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.

 

 

Creditor’s wi Surrender the property. LI No
name: CAPITAL ONE AUTO FINANCE ) Retain the property and redeem it wi Yes
Description of 2015 MAZDA 3! TOURING OQ) Retain the property and enter into a

property Reaffirmation Agreement.

securing debt:
(} Retain the property and [explain]:

 

 

Creditor’s L) Surrender the property. Ny
name: HARLEY DAVIDSON CREDIT L) Retain the property and redeem it. wi Yes
Description of 2018 HARLEY ROAD GLIDE SPECIAL Mi Retain the property and enter into a

property Reaffirmation Agreement.

securing debt:

() Retain the property and [explain]:

 

 

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1
Debtor 1 KRISTEN JACKSON Case number (if known}

First Name Middle Name Last Name
Ca List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information

below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 
   

SRGRSRER CAR SA

 

 

 

 

 

 

 

 

 

 

 

 

 

Lessor's name: LJ No
C Yes

Description of leased

property:

Lessor’s name: (J No
L Yes

Description of leased

property:

Lessor’s name: LJ No
LI Yes

Description of leased

property:

Lessors name: Q) No
C) ves

Description of leased

property:

Lessor's name: L) No
CL) Yes

Description of leased

property:

Lessors name: —) No
CL Yes

Description of leased

property:

Lessor's name: L) Ne
L) Yes

Description of leased
property:

Under penalty of perjury | dectare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
is subject to an unexpired lease.

x K\— Xx

Signature br Debtor 1 Signature of Debtor 2

Date L A 19 b4 Date.
MMi DD/ MM DD! YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 

 

 

 
Fill in this information fo identify your case:

 

 

 

Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United Stafes Bankruptcy Court for the:

Western District of Texas

 

Case number
{if known)

Check one box only as directed in this form and in Farm

122A-1Supp:

 

wi . There is no presumption of abuse.

2. The calculation to determine if a presumption of
abuse applies will be made under Chapfer 7 Means
Test Calculation (Official Form 122A-2).

(_)3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

Official Form 122A-1

 

Chapter 7 Statement of Your Current Monthly Income

L) Check if this is an amended filing

12/19

Be as complete and accurate as possible. if two maried people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). Hf you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

EEE catcuiate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
Mi Not married. Fill out Column A, lines 2-11,

LI Married and your spouse is NOT filing with you. You and your spouse are:

C) Living in the same household and are not legally separated. Fill out both Column A and 8, lines 2-11.

LI Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that apples or that you and your spouse are living

i
i
() Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
i
i apart for reasons that do not include evading the Means Test requirements. 71 U.S.C. § 707(b)(7)(B). ;

 

filled in.

line 3.

5. Net income from operating a business, profession,
or farm

Gross receipts (before all deductions)

Ordinary and necessary operating expenses -

Debtor 1

$0.00

$0.00

2. ‘Your gross wages, salary tips, bonuses, overtime, and commissions (before all payroll
deductions).

Debtor 2

 

 

Net monthly income from a business, profession, or farm

$0.00

 

 

 

 

6. Net income from rental and other rea) property
Gross receipts (before all deductions)

Ordinary and necessary operating expenses -

Debtor 1
$0.00

$0.00

Debtor 2

 

Net monthly income from rental or other real property

$0.00 |

 

 

 

7. Interest, dividends, and royalties

 

3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is

4. All amounts from any source which are regularly paid for household expenses of you or your
dependents, including child support. include regular contributions from an unmarried partner,
members of your household, your dependents, parents, and roommates. Include reqular
contributions from a spouse only if Column B is not filled in. Do not include payments you listed on

eg

  

$0.00

 

$0.00

 

$0.00

 

$0.00

 

$0.00

 

$0.00

 

 

 

Official Form 1224-1

Chapter 7 Statement of Your Current Monthly Income

page 1
Debtor 1 KRISTEN JACKSON Case number (if known}
First Name Middle Name Last Name

 

8. Unemployment compensation
Bo not enter the amount if you contend that the amount received was a benefit under

 

the Social Security Act. Instead, list it heres 0... sesssscssensssnesseessnsesneeees J
FOP YOU. ssosseessesseseessessvuessarersonssassesees ceseesersouessversourseaes $2,276.75
For your spouse.
9. Pension or retirement income. Do not include any amount received that was a benefit $0.00

under the Social Security Act. Also, except as stated in the next sentence, do not include
any compensation, pension, pay, annuity, or allowance paid by the United States
Goverment in connection with a disability, combat-related injury or disability, or death of a
member of the uniformed services. If you received any retired pay paid under chapter 61 of
tite 10, then include that pay only to the extent that it does not exceed the amount of retired
pay to which you would othensise be entitled if retired under any provision cf title 10 other
than chapter 67 of that title.

10. Income from all other sources not listed above. Specify the source and amount. Do
not include any benefits received under the Social Security Act, payments received as a
victim of a war crime, a crime against humanity, or international or domestic terrorism;
or compensation, pension, pay, annuity, or allowance paid by the United States
Goverment in connection with a disability, combat-related injury or disability, or death of
a member of the uniformed services. if necessary, list other sources on a separate page
and put the total below.

 

 

 

   

 

 

 

Total amounts irom separate pages, if any. + +
11, Calculate your total current monthly income. Add lines 2 through 10 for each ___ 80.00: + | ——_. - | —__ $0.00 |
column. Then add the total for Calumn A to the total for Column B. Total current
monthly Income
Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from JIN@ 11.0... seessessesssesesessessssessesssasesesessesseersanesesnerssesssstsnpene Copy line 11 here >
Multiply by 12 (the number of months in a year).
12b. The result is your annual income for this part of the form. 42b. $0.00.

{eee oninnenad

13, Calculate the median family income that applies to you, Follow these steps:

ie

Fill in the state in which you live. Texas

 

Fill in the number of people in your household.

13. |___$65,708.00

 

Fill in the median family income for your state and size of household..
To find a list of appiicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. Wine 126 is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 1224-2.

14b. L] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2. Go to Part
3.and fill out Form 122A—2.

| Part 3:| Sign Below

 

 

 

By sigping here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.
X imal X
Signature of Debtor 1 Signature of Debtor 2
Date t A 10 | Date
MM/D MMIDDIYYYY

lf you checked line 14a, do NOT fill out or file Form 1224-2.
If you checked line 14b, fill out Form 1224-2 and file it with this form.

 

 

 

Official Form 1224-1 Chapter ? Statement of Your Current Monthly Income page 2
 

Fill in this information to identify your case:

 

 

 

Debtor 1 KRISTEN JACKSON
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Westem District of Texas
Case number
(if known)

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 1] U.S.C. § 710 must fill out this form every time they help prepare documents that are filed in the case. If more than one
bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who does not comply with the provisions of title 11
of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

aka Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for filing or accept any
compensation. A signed copy of this form must be filed with any document prepared.

 

Bankruptcy petition preparers are not attomeys and may not practice law or give you legal advice, Including the following:

% whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.):

# whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

@ wheiher your debts will be eliminated or discharged in a case under the Bankruptcy Code;

& whether you will be able to keep your hame, car, or other property after filing a case under the Bankruptcy Code;
s what tax consequences may arise because a case is filed under the Bankruptcy Code;

m whether any tax claims may be discharged;

® whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

® how to characterize the nature of your interests in property or your debts; or

w@ what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer KENDALL J RADLEY has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

x A, an Date 204/72 4

Signature c Debtor 1 acknowledging receipt of this notice

 

x Date

Signature of Debtor 2 acknowledging receipt of this notice MM DD YYYY

 

 

 

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1
Debtor 1 KRISTEN JACKSON Case number (if known)
First Name Middte Name Last Name

Gr Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury | declare that:

# | ama banknuptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer,

# | or my firm prepared the documents listed below and gave the debtor a copy of them and the Noffce fo Deblor by Bankruptcy Petition Preparer as required by 11 U.S.C.
§§ 110(b)}, 110(h), and 342(b); and

% if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy preparers may charge, | or my firm
notified the debtor of the maximum amount before preparing any document for filing or before accepting any fee from the debtor.

 

 

 

 

KENDALL J RADLEY Fiduciary Professional Services
Printed name Title, if any Firm name, if it applies

2104 Berry St
Number Street

Houston, TX 77004 (832) 600-2146
City State ZIP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:

(Check all that apply.)
Wi Voluntary Petition (Form 101) MSchedule | (Form 1061) C1 chapter 11 Statement of Your Current Monthly
Income (Form 122B)
WZ Statement About Your Social Security Numbers Wi schedule J (Form 106)
(Form 121) O Chapter 13 Statement of Your Current Monthly
Mi Declaration About an Individual Debtor's Income and Calculation of Commitment Period
WA Your Assets and Liabilities and Certain Statistical Schedules (Form 106Dec) (Form 122C-1)
Information (Form 108Sum) ; ; ;
Bischedule A’e (Form 1064VB)) Wi statement of Financial Affairs (Form 107) L) Chapter 13 Calculation of Your Disposable
chedule orm
MWiStatement of Intention for Individuals Filing Under Income (Form 1220-2)
L) Schedule C (Form 106C) Chapter 7 (Form 108) C)Application to Pay Filing Fee in Installments
(Form 103A)
Mischedule D (Form 108D) Mi chapter 7 Statement of Your Current Monthly
Income (Form 1224-1) (Application to Have Chapter 7 Filing Fee Waived
Wischedute E/F (Form 106E/F) {Form 103B)
(Statement of Exemption from Presumption of . .
WiSchedule G (Form 1066) Abuse Under § 707(b)(2) ia ee names an mai) of all creditors
. creditor or mailing matrix)
Wi schedule H (Form 106H) (For 122A-1Supp)

() Chapter 7 Means Test Calculation (Form 122A-2) Clother.

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents to which this
declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

x ALY, XAXA-XX-853 8° pate_12-06-2019

Signature of pérkruptgy petition preparer or officer, principal, responsible Social Security number of person who signed MM DD! YYYY
person, or partner

 

KENDALL J RADLEY

 

Printed name

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

 
B2800 (Form 2800)(12/15)

United States Bankruptcy Court
Western District of Texas

Inre JACKSON, KRISTEN Case No.
Debtor Chapter Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankrupicy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), | declare under penalty of perjury that | am not an attorney or employee of
an attorney, that | prepared or caused te be prepared one or more documents for filing by the
above-named debtor(s) in connection with this bankruptcy case, and that compensation paid to me
within one year before the filing of the bankruptcy petition, or agreed to be paid to me, for services
rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as

follows:
For document preparation services [ have agreed to $199.00
ACCEP........ ee ceeee cece cece eeeeeeeeeees
Prior to the filing of this statement | have $199.00
FACOG __ oe. cece ccc e eee ce ee cee eeeeeeeeeeeeeteeees
Balance DUG... cccseccessesssnsescceseecevsessnessseseseeassassnsaneeeecseeseusesensneenseessenseuneaseaeeees $0.00
2. | have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

3. The source of the compensation paid to me was:
Vi Debtor O other (specify)
4, The source of the compensation paid to me is:
1] Debtor (_) Other (specify)
5, The foregoing is a complete statement of any agreement or arrangement for payment to me for

preparation of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection
with this bankruptcy case except as listed below:

 

NAME SOCIAL SECURITY NUMBER
_ XXX-XX-8538 12-06-2019
Signatute Social Security number of Date

bankruptcy petition preparer*

KENDALL J RADLEY 2104 BERRY ST HOUSTON, TX 77004
Printed name and title, If any, Address
of Bankruptcy Petition Preparer

 

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U_S.C. § 756.
IN THE UNITED STATES BANKRUPTCY COURT

WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION
IN RE: JACKSON, KRISTEN CASE NO
CHAPTER 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

| KRISTEN JACKSON, Debtor
5 STAR PROPERTIES INC
100 NAUERT ST
Copperas Cove, TX 76522

AT&T
PO BOX 5014
CAROL STREAM, IL 60197

BAYLOR ST LUKE'S MEDICAL
GROUP

P O BOX 679429

Dallas, TX 75267

BEST BUY / CBNA
5800 S CORPORATE PLACE
Sioux Falls, SD 57108

CAPITAL ONE AUTO FINANCE
7933 PRESTON ROAD
Plano, TX 75024

CB INDIGO
PO BOX 4499
Beaverton, OR 97076

CITY OF HOUSTON
PO BOX 1562
HOUSTON, TX 77251

CONTRACT CALLERS INC
PO BOX 2207
Augusta, GA 30903
CREDIT BUREAU SERVICES
123 W 7TH
Stillwater, OK 74074

CREDIT ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193

DURA MEDIC
PO BOX 2728
Austin, TX 78768

FINGERHUT / WEBBANK
6250 RIDGEWOOD ROAD
Saint Cloud, MN 56303

FIRST PREMIER BANK
3820 N LOUISE AVE
Sioux Falls, SD 57107

FRANKLIN COLLECTION
SERVICES

2978 W JACKSON ST

Tupelo, MS 38803

GENERAL SERVICE BUREAU
10303 CROWN POINT AVE #210
OMAHA, NE 68143

GENTLE TOUCH DENTISTRY
500 E CENTRAL TEXAS EXPRESSWAY
Harker Heights, TX 76548
HARLEY DAVIDSON CREDIT
3850 ARROWHEAD DR
Carson City, NV 89706

KILLEEN MUNICIPAL COURT
PO BOX 1329
Killeen, TX 76546

KINGWOOD PHYSICAL
THERAPY

21302 KUYKENDAHL RD STE B
Spring, TX 77379

LINEBARGER GOGGAN BLAIR
& SAMPSON LLP

PO BOX 659443

San Antonio, TX 78265

LVNV FUNDING LLC

C/O RESURGENT CAPITAL SERVICES
P O BOX 1269

Greenville, SC 29603

MCCREARY VESELKA BRAGG
& ALLEN PC

P O BOX 1310

Round Rock, TX 78680

MERCHANTS AND PROFES
P O BOX 140675
Austin, TX 78714

MILAM COUNTY JUSTICE OF
THE PEACE

313 N MAIN ST STEG

Rockdale, TX 76567
MNET
95 ARGONAUT #200
Aliso Viejo, CA 92656

NCB MANAGEMENT SERVICES
1 ALLIED DR
Feasterville Trevose, PA 19053

REPUBLIC BANK TRUST
COMPANY

601 W MARKET iST FLOOR
Louisville, KY 40202

SIRIUS XM
PO BOX 78054
Phoenix, AZ 85062

SNAP RTO LLC
P O BOX 26561
Salt Lake City, UT 84126

SPECTRUM
P © BOX 790261
Saint Louis, MO 63179

STREAM ENERGY
PO BOX 650026
Dallas, TX 75265

T-MOBILE
12920 SE 38TH ST
BELLEVUE, WA 98006
TOPS SURGICAL SPECIALTY
HOSPITAL

17080 RED OAK DR
Houston, TX 77090
